Citation Nr: 0927796	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-24 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia and 
mixed personality disorder.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran had active service from December 1978 to June 
1979, and had active duty for training (ACDUTRA) in July 
1979, August 1980, and July 1981.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO).


FINDINGS OF FACT

1.  An unappealed May 1993 rating decision denied service 
connection for an acquired psychiatric disorder.

2.  The additional evidence received since the time of the 
final May 1993 rating decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection 
for an acquired psychiatric disorder, VA has met all 
statutory and regulatory duty to notify provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  A letter dated in October 2008 satisfied those duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was dated subsequent to the 
initial adjudication of the veteran's claim to reopen, the 
veteran had approximately 7 months in which to submit 
evidence pertinent to his claim prior to readjudication in 
the May 2009 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Additionally, the veteran was notified of the regulations 
pertinent to claims to reopen based on the submission of new 
and material evidence, and of the specific evidence required 
to reopen, in that October 2008 letter, prior to 
readjudication in the May 2009 supplemental statement of the 
case.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  
Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in letters dated in May 2006, October 2006, 
May 2007, March 2008, and October 2008.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Under the pertinent regulations, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Only once a claim is reopened must VA make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To that end, VA was 
not required to, but did obtain, the veteran's VA medical 
treatment records and identified private medical records; his 
service treatment records had previously been associated with 
the claims file.  Id.  Moreover, the claims file contains a 
January 2005 VA outpatient treatment record which reveals 
that the veteran was in receipt of disability benefits from 
the Social Security Administration (SSA).  However, because 
the claim is not reopened, VA's duty to assist, insofar as 
being required to obtain the pertinent SSA disability 
determinations and the documents considered in making those 
determinations, does not apply in this case.  38 C.F.R. 
§ 3.159 (c) (2).  

Finally, although a VA examination was not conducted with 
respect to the veteran's claim to reopen, VA is also not 
required to obtain an examination for a claim to reopen a 
finally decided decision.  See 38 C.F.R. § 3.159(c).  There 
is no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 
____ (2009); 129 S. Ct. 1696, 2009 WL 1045952, U.S., April 
21, 2009 (No. 07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied service connection for an acquired psychiatric 
disorder in May 1993, and notified the veteran of the 
decision that same month.  The rating decision was not 
appealed and that decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104.  The matter under consideration in this 
case at that time was whether the veteran's preexisting 
psychiatric disorder was aggravated during his period of 
active duty service or during his subsequent periods of 
ACDUTRA.  In order for the veteran's claim to be reopened, 
evidence must have been presented or secured since the May 
1993 rating decision which is relevant to, and probative of, 
this matter.

The evidence of record at the time of the May 1993 rating 
decision relevant to the veteran's claim for service 
connection included the veteran's service treatment records; 
the January 1993 VA examination report; a October 1992 letter 
from the veteran's private psychiatrist, Dr. R. F.; and 
treatment records from a private mental health facility dated 
from January 1983 to April 1983.  The documentation added to 
the record since the May 1993 rating decision includes 
private, VA, and lay evidence.  Specifically, March 1990 and 
August 2002 letters from one of the veteran's private 
psychiatrists, Dr. R. F., note that the veteran was treated 
for paranoid schizophrenia with psychotropic medications.  VA 
treatment records dated from May 2001 through July 2004 
reflect that the veteran was an inpatient during May 2004, 
but was otherwise routinely treated as an outpatient for 
paranoid schizophrenia with psychotropic medications.  
February 2003 lay statements from the veteran's ex-wife and 
ex-girlfriend both note that the veteran had mental health 
problems that required him to seek treatment, and describe 
how it impacted each of their lives with the veteran.  
Finally, the April 2003 letter from the veteran's most recent 
private psychiatrist, Dr. J. J., noted that the veteran had 
been in treatment for paranoid schizophrenia since May 2001, 
and was treated with psychotropic medications.

The RO denied the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder in May 1993, 
and at that time, there was no evidence that the veteran's 
preexisting acquired psychiatric disorder was aggravated by 
his active military service or his subsequent ACDUTRA.  This 
continues to be the case.  
With the exception of the February 2003 lay statements from 
the veteran's ex-wife and ex-girlfriend, the newly submitted 
medical evidence is redundant of that information of record 
at the time of the prior final denial; it notes the continued 
diagnosis of paranoid schizophrenia and indicates treatment 
by way of psychotropic medications.  Therefore, it is not 
"new" evidence as defined by the pertinent regulations.  38 
C.F.R. § 3.156(a).  

While the February 2003 lay statements are important evidence 
to consider in the adjudication of any claim, both statements 
address only the veteran's symptomatology during the course 
of time each writer was involved with the veteran; neither 
addresses the threshold question, required to reopen the 
veteran's claim, of whether the veteran's preexisting 
acquired psychiatric disorder was aggravated by his active 
military service or subsequent ACDUTRA.  Accordingly, 
although this evidence is "new," as it had not been 
previously considered by VA, it is not "material" as it 
does not raise the reasonable possibility of substantiating 
the veteran's claim.  

The Board thus finds that new and material evidence has not 
been submitted to reopen the issue of an acquired psychiatric 
disorder since the May 1993 rating decision.  As new and 
material evidence to reopen a finally disallowed claim has 
not been submitted, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
Thus, the decision remains final, and the appeal is denied.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


